Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figure 2, directed towards a thermo-chemical recuperator system including the mutually exclusive feature of brine injection with flow in direction of gravity and auger moving ice against gravity.
Species II: Figure 3, directed towards directed towards a thermo-chemical recuperator system including the mutually exclusive feature of brine injection with flow in direction of gravity and a chain conveyor to move the ice against the flow of gravity.
Species III: Figure 4, directed towards directed towards a thermo-chemical recuperator system including the mutually exclusive feature of a series of brine injections such that the brine flows by way of gravity and ice flow channel falls by way of gravity.
Species IV: Figure 5, directed towards directed towards a thermo-chemical recuperator system including the mutually exclusive feature of flow path with raised ends.
Species V: Figure 6, directed towards directed towards a thermo-chemical recuperator system including the mutually exclusive feature of multiple brine ports corresponding to multiple thermo-chemical recuperators  using hydrodynamic forces to convey the ice to the next stage of the cycle.
 The species are independent or distinct because the species have acquired a separate status in the art due to their above recognized divergent subject matter . In addition, these species are not obvious variants of each other based on the current record.
no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species have acquired a separate status in their art due to their above recognized divergent subject matter that would require substantial effort required to apply art to each invention and discussing the appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention claimed. Addressing the claims of each embodiment would likely require rejecting the base claim with a different piece of art since claims applicable to one species would not necessarily be applicable to another species. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. This examination burden is applicable in the instant application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to the attorney of record (David Wilson) on March 10, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763